EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Delete claims 1-2, 4-12.
This application is in condition for allowance except for the presence of claims 1-2, 4-12 directed to inventions and species non-elected without traverse.  Accordingly, claims 1-2, 4-12 have been cancelled.
Reasons for Allowance
Claim 3 is allowed. 
Claim 3 recites an organoborane copolymer having a structure selected from the group comprising formula 3, 4, or 5: 

    PNG
    media_image1.png
    165
    470
    media_image1.png
    Greyscale
 where n is 1-1,000 and m is 1-1,000.
Relevant prior art includes Thiedemann, Chem. Commun., 2017, 53, 7258-7261 and Shimamura, Polymers for Advanced Technologies, 13, 205-209 (2002), Wan, Chem Commun., 2016, 52, pg. 13616-13619 (present on the IDS of 4/16/2020), Lin (US 2011/0021735), and Zank (US 5,252,684).
Thiedemann teaches poly(n-methyl-0B-vinylazaborine (abstract) having the structure 
    PNG
    media_image2.png
    73
    75
    media_image2.png
    Greyscale
 (pg. 7259, Scheme 2). This falls outside the scope of claim 3 which requires a BN-vinylnaphthalene group and Thiedemann contains a BN-styrene group. There is no motivation present to substitute a 6 atom BN-phenyl type ring with a 10 atom BN-naphthalene type ring. 
Wan teaches polymer of BN-polystyrene and BN-polyvinylbiphenyl (Scheme 1). The BN-styryl group and BN-biphenyl group of Wan are structurally distinct from a BN-naphthyl group present in claim 3. There is no motivation to substitute the styryl ring or the biphenyl ring with a BN-naphthyl ring.
Lin teaches heterocycles incorporating a boron and nitrogen atoms including 1,2 azaborine compounds 
    PNG
    media_image3.png
    93
    107
    media_image3.png
    Greyscale
 where R2 includes vinyl groups (claim 13) and the corresponding BN polystyrene (¶ 54). This is structurally distinct from the claimed BN-polyvinylnaphthalene.
Zank teaches the formation of borazanaphthalene in the course of making hydridopolysilazane polymers. The borazanaphthalene compounds of Zank fall outside the scope of the instant invention because they do not have vinyl groups and they are not polymerized. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764